Case 3:20-cv-00248-CRE Document 1-12 Filed 12/08/20 Page 1 of 3

TNTHE UNTIED STATES DISTRICT COURT
FoR THE WESTERN DESTRICT OF PENNS YL VANTA

 

 

 

 

 

 

 

 

 

 

TERENCE CRAWLEY i. . a 3: QO -CU- AYO
rplai wt to ,
? VY. a _ MOTION FOR APPOENT MENT.
. __ 3«Falix, in his ofGeial Capa city 0s Caplan, _ OF COUNSEL

— Nicki Moser, in herof ficial capacity ag Warpew

 

 

__ ‘Pursuant 4 fo 28 USC. § 191502) (1) plaiwhtE moves £ for an oRREr appeintiig

 

counsel to act os. « STANOBY. COUNSEL in_ his coS2. “Tw Suppert.c f this m ohn,

lait states

 

a 2) ‘loins use le to offero counsel. He has. requesteo lave bh prececo

iN forme. p paupini f.

 

 

ey

 

 

witha th assistance of STANOBY ¢ COUNSEL .. oe issues iehan
in this case ace Cove ier, ANO will fequite SIgniBeant TASLIUCH AW.
_——invashoahwn, The pl plas wht has ZERO access +r the law hd bray
ano is confined to his cell 2vhes Jb4, ano his kwowleage of.

 

the law is limiteo at best. The Pl Plein ft Currently seeas. assistiice
with abtosning evioanee which is substantive te his claims

such as his Maeoical recores which woulo prove his alleg2o
mui gat issues which place himat a mach hegher crs k af peat

pic fe the COVED 19 outbrowk in the prison Now-

 

= 1

ot2
rem -_

3

 

 
Case 3:20-cv-00248-CRE Document 1-12 Filed 12/08/20 Page 20f3

 

ve Alle, plairtt sa wuill [L vot be able b conouct 2 Deposit? situs eKichvely, ce

_#a_rnoce than likely will suffer pee jurree frome the defowd ants oo

—_ in the. forme of | Retaliaton , cell Szacches, Des teuchen of legal_ a
__papars jete. wich will 4 gceatly. ANO treporat hare his ability

| _ pofend. browse withact. Counsel.

 

 

3, A devel IN, « this eg “COS2. , will. Ii aly im iNvol Mo. conflicting tion
_GN0_counse( woulo be of great assicctewee JN. peepaeatrwof’ ee

 

__presenbing ADvico_ “BNO_STroct

 

4 TM Demonstrating @videNce

. and hew to cross CKOMINE WIT NESLe ©,

 

 

fait ‘conference ton mygoi. ate af possible. jen ageacable torus .
However, because Plainht is in the defenoants legal cus tag,
he is BICGB D4 IN 2 @ pfs AD yantag 20 baryai MING, pes iieN, pues fo _
the defenoant's ahili lity, Ho. already presente | propensity te
blatantly pisregard ONY Pecerum ano respect fre PlarnhtCs
Coustitubiwel aro Human @ ightts S+emoBy Counse( weulo
alyest level the scale of ju ustce to allow plaintiff +e prece od)
, UNDoterred by physical. intimio2tion Cone defendants or _.
other steff at ECE Loretto, at the vicechew of the defen ants.

 

 

 

5. Plarsdif£ has centacten AN acbhocney “who meh be wi lees ty act.
as STHNOBY Counser ts Ms NANCY MACE OZN, 2c. Ware
Faderal Community Defender Office , CURTIS CENTER, 66] Waluutst.,

 

 

 

Pa: defy

 

 
Case 3:20-cv-00248-CRE Document 1-12 Filed 12/08/20 Page 3of3 .

suite 540 west phila pelphia PHI T0b. Plain fF rogues tthe
Couct tr consinar Ms, M ACZOIN GS STANOBY COUNSE! on his behalf,

“WHEREFORE , plaiwhifls caquest thot. the Couck appoint, - - -
Ms. Namen Macsoin , & member of the Uniteo States District Ceovt
OE Pawn SyIVANid Ber, GS counsel Pu thes cas. Creney.. racine ie).

| | , _ Respectblly Submitter,

_ Tevence Cra “ts. Py re €
Zt (4192-084

: ; PG. Box “7000

CRESSON, PA 16G30- “1007

 

 

 

i be er bs f c ote Q of. Ser LOWER i

L, Terence  Cremlen en, herebe cerhhy nor 1. peneel ly of perp, thet Phics. p

neh fe Appoint counsel was smear 20 fo_the Clark of the US. bist. 4

_ _of PH bs pestase peepaio with Cerpheahen no Greemw Rehiern Recerat
by esperit ints 3 The. usb hows ray ts Of FL Cece tte , aA/. (2/6 [2c2r0.

 

~ Respe ly

Teron AfEC@ Cb VR bona — a

wane ne nn at - oe ~ “ ERTVE- EBT
_ Felt lLorath

 

 

 

 

a _ ee - P.O, Bak 1600
- _ - CRESS On, PA CEGBO SOO?

en a >. abe ee co
